Citation Nr: 0432743	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left foot disorder 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL 

Veteran

ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from February 1970 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  July 2001 and August 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In a statement received by the RO in October 2003, the 
veteran withdrew a claim of clear and unmistakable error "of 
all of the prior issues" raised in a statement dated in 
September 2003.  The veteran also withdrew his request for a 
local hearing before the RO.  Lastly, the veteran requested 
service connection for "ringing in [his] ears"; this matter 
is referred to the RO for appropriate action. 

At the July 2004 travel board hearing, the Board received 
additional medical evidence from the veteran accompanied by a 
waiver of the RO's right to initial consideration of the new 
evidence.  See Board of Veterans' Appeals:  Obtaining 
Evidence and Curing Procedural Defects, 69 Fed. Reg. 53,807 
(September 3, 2004) (to be codified at 38 C.F.R. §§ 19.9, 
20.1304(c)).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issues 
on appeal.  

In an October 2003 statement, the veteran indicated that he 
wanted to withdraw the left foot disorder claim.  At the July 
2004 travel board hearing, the veteran submitted a signed 
statement that indicated that he wanted to withdraw the post-
traumatic stress disorder claim.  

The issues of entitlement to service connection for right ear 
hearing loss, left ear hearing loss, and left eye disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  By unappealed August 1974, April 1982, May 1982, and 
February 1991 rating decisions, the RO denied service 
connection for left ear hearing loss.

2.  By unappealed April 1982, May 1982, and February 1991 
rating decisions, the RO denied service connection for a left 
eye disorder.

3.  Evidence received subsequent to the RO's February 1991 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection of left ear hearing loss as it bears directly and 
substantially on the question of whether any currently 
diagnosed left ear hearing loss is related to an incident or 
incidents of the veteran's service.  

4.  Some evidence received subsequent to the RO's February 
1991 rating decision is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection of a left eye disorder as it bears 
directly and substantially on the question of whether any 
currently diagnosed left eye disorder loss is related to any 
symptomatology documented in the veteran's service medical 
records.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for left ear 
hearing loss is reopened.  U.S.C. § 4005(c) (1970); 38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 19.153 
(1974); 38 C.F.R. § 3.159 (2004); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a left eye 
disorder is reopened.  U.S.C.A. § 4005(c) (West 1976); 38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 19.153 
(1981); 38 C.F.R. § 3.159 (2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the Board's decision to reopen the veteran's claims 
based on the submission of new and material evidence, the 
notification requirements under the VCAA are deemed fully 
satisfied.  


II.	New and Material Evidence- Left Ear Hearing Loss and 
Left Eye Disorder

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  In the instant appeal, the veteran's application to 
reopen his claims was initiated in January 2001.  As such, 
the old definition of new and material evidence is  
applicable to his claim.  

Left Ear Hearing Loss

A review of the claims file reveals that the veteran's 
original claim for service connection of left ear hearing 
loss was denied by the RO in an August 1974 rating decision.  
In a letter dated in September 1974, the RO advised the 
veteran of the denial of service connection and notified the 
veteran of his appellate rights, but the veteran did not 
appeal the decision within the time prescribed and it became 
final.  
See 38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 (1974), 
now codified as 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).  The RO continued the denial of 
service connection for left ear hearing loss in subsequent 
rating decisions dated in April 1982, May 1982, and February 
1991, and the veteran was provided with copies of the 
decisions and notification of his appellate rights in April 
1982, May 1982, and February 1991.  The veteran did not 
appeal any of the foregoing decisions and they became final.  

Evidence associated with the claims file prior to the RO's 
February 1991 rating decision follows.  

The DD Form 214 showed that the veteran's military 
occupational specialty (MOS) was a medical specialist.  He 
was assigned to the 1st Battalion 39th Artillery.  The 
veteran was awarded the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, and the Army 
Commendation Medal.  The veteran served in Vietnam from 
August 14, 1970 to September 15, 1971.

The service medical records indicated that audiometric 
testing conducted at the veteran's December 1969 service 
enlistment examination showed that he exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
-
10
LEFT
15
0
5
-
5

Audiometric testing conducted at the veteran's September 1971 
service separation examination showed that he exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
15
-
30
LEFT
55
45
60
-
90

A post-service July 1974 audiological evaluation showed that 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0, -15
0, -10
5, -5
-
10, 5
LEFT
5, -10
0, -10
5, -5
-
0, -5

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 90 percent in the left ear.  

The February 2001 rating decision shows that the RO found 
that no new and material evidence had been submitted.  The RO 
noted that no left ear hearing loss was shown on audiological 
examination conducted in July 1974. 

Evidence associated with the claims file after the RO's 
February 2001 rating decision follows.  

Records from Dr. S.R.G. dated from September 2000 to December 
2000 included  audiograms that were not interpreted.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (providing that 
the Board may not interpret graphical representations of 
audiometric data).  The records showed that the veteran was 
diagnosed with mild to moderate sensorineural hearing loss in 
the left ear.  The records also showed that audiometric 
testing revealed a speech discrimination score of 64 percent 
in the left ear.  

At the travel board hearing, the veteran testified that 
during the performance of his service duties, he was exposed 
to extensive artillery noise.  

The Board finds that Dr. S.R.G.'s records and testimony the 
veteran presented at the hearing is new and material as they 
bear directly and substantially on the question of whether 
any currently diagnosed left ear hearing loss is related to 
an incident or incidents of the veteran's service.  The 
veteran is currently diagnosed with mild to moderate 
sensorineural hearing loss in the left ear and testing 
revealed a speech discrimination score that shows that the 
veteran may have a hearing impairment as defined under 
38 C.F.R. § 3.385.  Also, the veteran's testimony that he was 
exposed to field artillery noise during his service in 
Vietnam is consistent with his MOS and attachment to a combat 
unit.  Thus, the Board finds that the new evidence is 
significant and must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened.  The Board, 
however, must develop the case for a VA examination and a 
medical opinion prior to considering the claim on the merits.  

Left Eye Disorder

A review of the claims file reveals that the veteran's 
original claim for service connection of a left eye disorder 
was denied by the RO in an April 1982 rating decision.  In a 
letter dated in April 1982, the RO advised the veteran of the 
denial of service connection and notified the veteran of his 
appellate rights, but the veteran did not appeal the decision 
within the time prescribed and it became final.  
See 38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 (1981), 
now codified as 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).  The RO continued the denial of 
service connection for a left eye disorder in subsequent 
rating decisions dated in May 1982 and February 1991, and the 
veteran was provided with copies of the decisions and 
notification of his appellate rights in May 1982 and February 
1991.  The veteran did not appeal any of the foregoing 
decisions and they became final.  

Evidence associated with the claims file prior to the RO's 
February 1991 rating decision follows.  

The service medical records showed that the veteran was 
treated for orbital cellulitis of the left eye and bacterial 
conjunctivitis secondary to orbital cellulitis of the left 
eye during service. 

The July 1974 VA examination report noted eye complaints, but 
no diagnosis was provided.

VA treatment records dated from November 1973 to October 1990 
showed treatment for recurrent conjunctival cyst of the left 
eye and complaints of blurred vision.

The February 2001 rating decision shows that the RO denied 
service connection for a left eye disorder because the left 
eye condition treated in service was acute and transitory and 
the currently manifested eye disorder was too remote from 
service.

Evidence associated with the claims file after the RO's 
February 2001 rating decision follows.  

VA treatment records dated from November 1973 to October 1990 
and service medical records submitted were duplicates of 
records previously considered by the RO in prior denials.  A 
September 1997 treatment noted no pertinent findings.  

Records from Stokes Regional Eye Center dated from October 
2000 to November 2000 showed that the veteran had 
conjunctival nevus of the left eye as well as other problems 
with the left eye.

At the travel board hearing, the veteran testified that his 
current problems (blurry vision, pain, vision loss, etc.) 
were similar to problems he experienced during service.  

The Board finds that the Stokes Regional Eye Center records 
and testimony the veteran presented at the hearing is new and 
material as they bear directly and substantially on the 
question of whether any currently diagnosed left eye disorder 
is related to any symptomatology documented in the veteran's 
service medical records.  Thus, the Board finds that the new 
evidence is significant and must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2001).  Accordingly, having determined that new and material 
evidence has been submitted, the claim is reopened.  The 
Board, however, must develop the case for a VA examination 
and a medical opinion prior to considering the claim on the 
merits.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for left ear hearing loss 
is reopened, and to this extent the claim is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left eye disorder is 
reopened, and to this extent the claim is granted.


REMAND

As previously noted, the Board finds that it must develop the 
issues of service connection for left ear hearing loss and 
left eye disorder for a VA examination and a medical opinion 
prior to considering the claims on the merits.  The Board 
also finds that similar action must also be taken with 
respect to the right ear hearing loss claim.  As discussed 
above, the veteran's testimony that he was exposed to field 
artillery noise during his service in Vietnam is consistent 
with his MOS and attachment to a combat unit.  Also, Dr. 
S.R.G.'s records show that the veteran is currently diagnosed 
with mild sensorineural hearing loss in the right ear and 
testing revealed a speech discrimination score (72 percent) 
that shows that the veteran may have a hearing impairment as 
defined under 38 C.F.R. § 3.385.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any right and left ear hearing loss that 
may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any right ear 
and left ear hearing loss is at least as 
likely as not related to an incident or 
incidents of the veteran's service-to 
include exposure to field artillery 
noise.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination.  

2.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any left eye disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any left eye disorder found on 
examination is at least as likely as not 
related to any symptomatology shown in 
service.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.  

3.  Thereafter, the veteran's claims 
should be readjudicated on the merits 
with consideration of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



